Casey, J.
(concurring). Although I concur in the result, I do not agree with the majority’s conclusion that General Obligations Law § 9-103 cannot be applied to a municipal park developed and open for public recreational use where the activity involved is a permitted use. In reaching this conclusion, the majority relies exclusively upon the rationale employed by the Fourth Department in O’Keefe v State of New York (104 AD2d 43), which held that General Obligations Law § 9-103 did not apply to claims against the State or a municipality for negligence in operating and maintaining a public park or recreational facility despite the fact that the claims arose out of one of the activities enumerated in the statute.
Any question as to whether General Obligations Law § 9-103 applies to land held in a proprietary capacity by the State or a municipality was laid to rest in Sega v State of New York (60 NY2d 183, 190-191), which held the statute applicable to a claim arising out of hiking near the Peekamoose Campsite in the State-owned Catskill Forest Preserve. The O’Keefe court sought to harmonize its holding with Sega and other cases construing section 9-103 by noting that most of those cases *181"involve tracts of relatively undeveloped land” (O’Keefe v State of New York, supra, p 49). By their very nature, most of the activities enumerated in the statute would ordinarily be undertaken on relatively undeveloped land, but there may be circumstances where the use of developed land would be appropriate as well (see, Mattison v Hudson Falls Cent. School Dist., 91 AD2d 1133). Moreover, the lands involved in Sega and its companion case, Cutway v State of New York (60 NY2d 183), were not without some improvements. In Sega, there was an unpaved road and a bridge with pipe railings; in Cutway, the land had an unpaved road, a gate and a number of buildings, albeit vacant. Under the O’Keefe rationale, adopted by the majority of this court, it is apparent that development or improvement of public land for recreational purposes will, at some undefined point, become significant enough to remove the land from the ambit of section 9-103, which would otherwise be applicable under Sega. This result constitutes an impermissible judicial revision of an otherwise unambiguous statute under the guise of statutory construction.
On its face, the statute plainly includes developed land within its purview. Due to the absence of any language limiting the scope of the statute to private landowners, the Court of Appeals rejected the claimed distinction between public and private lands (Sega v State of New York, 60 NY2d 183, 190, supra). It follows, therefore, that the absence of any language limiting the scope of the statute to undeveloped (or slightly developed) land negates the existence of any distinction between developed and undeveloped land, irrespective of whether the land is a public park. Moreover, the statute expressly refers to "structure or activity on such premises” (General Obligations Law § 9-103 [1] [a]), indicating that developed lands were to be included. In Mattison v Hudson Falls Cent. School Dist. (supra), this court held that General Obligations Law § 9-103 was applicable to a claim arising out of snowmobile operation on a snow-covered baseball field, a developed public recreational facility. The majority seeks to distinguish Mattison on the theory that snowmobile operation was not a permitted use of the premises, but the statutory language draws no distinction between permitted and nonpermitted activities. The statute specifically applies to all premises "whether or not posted” (General Obligations Law § 9-103 [1] M).
Had the Legislature intended to exclude from the protection of General Obligations Law § 9-103 public landowners who *182develop their premises for recreational uses, it would not have enacted a statute which "[b]y its terms * * * refers to any 'owner lessee or occupant of premises’ ” (Sega v State of New York, supra, p 190; emphasis in original). Given the plain wording of the statute, and since this court has previously held section 9-103 applicable to a claim arising out of an enumerated activity on a developed public recreational facility (Mattison v Hudson Falls Cent. School Dist., supra), there is no basis in law for now holding that section 9-103 does not apply to public park land developed and open for recreational use. Any claimed inequity in such a conclusion should be addressed to the Legislature.
Turning to the question of whether the claim herein arose out of an activity covered by General Obligations Law § 9-103, the statute applies only to persons who enter the premises for the purpose of engaging in one of the enumerated recreational activities (General Obligations Law § 9-103 [1]). We must look not to the particular activity undertaken at the moment the injury occurs, but, rather, at the over-all purpose of the entry of the premises. If the premises were entered for the purpose of engaging in one of the enumerated recreational activities, the statute would apply, even though the injury arose out of an incidental activity not enumerated in the statute (Sega v State of New York, supra [hiker injured while sitting on a bridge railing which broke]; Curtiss v County of Chemung, 78 AD2d 908 [hikers injured when barn, where they stopped to rest, collapsed]). It appears from the allegations in the record that although the infant was riding on a bicycle at the moment she incurred the injuries, her entry and use of the premises might not have been for the purpose of bicycle riding within the meaning of General Obligations Law § 9-103. Rather, the record suggests that the bicycle riding was incidental to the infant’s use of the premises as a playground, an activity not covered by the statute.
To be contrasted is the recent case of Seminara v Highland Lake Bible Conference (112 AD2d 630), where this court held that General Obligations Law § 9-103 applied to an injury arising out of bicycle riding without regard to whether the bicycling was for a recreational purpose. In Seminara, the plaintiff rode his bicycle across the defendant’s premises to retrieve a jacket he had left there. Although his ultimate goal may have been to retrieve his jacket, the plaintiffs purpose for entering the premises was to ride his bicycle across the property to the point where his jacket was located and ride his *183bicycle back across the property; the defendant’s premises were to be used by the plaintiff for no purpose other than bicycling. Thus, this court held that the plaintiff entered the premises for the purpose of bicycle riding within the meaning of section 9-103.
Since a factual issue exists in this case as to whether the infant’s entry and use of the premises was for the purpose of bicycle riding, within the meaning of General Obligations Law § 9-103, summary judgment was properly denied.
Mahoney, P. J., Kane and Levine, JJ., concur with Weiss, J.; Casey, J., concurs in a separate opinion.
Order affirmed, without costs.